Citation Nr: 0909800	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-34 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for tuberculosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The Veteran had active service from June 1975 to February 
1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas.  

A review of the Veteran's substantive appeal, received in 
November 2005, shows that he requested a hearing before a 
Member of the Board (i.e., Veterans Law Judge) at the RO.  In 
February 2006, the Veteran requested that his hearing be 
rescheduled, and later that same month, the RO sent the 
Veteran notice that a hearing was scheduled on April 3, 2006.  
The veteran failed to appear for his scheduled hearing.  In 
April 2008, he indicated that he desired a hearing, and in 
November 2008, the RO sent the veteran notice that a hearing 
was scheduled on December 8, 2008.  The Veteran failed to 
appear for his scheduled hearing, and there is no record that 
a request for another hearing was ever made.  Without good 
cause being shown for the failure to appear, no further 
hearing can be scheduled and appellate review may proceed.  


FINDING OF FACT

The Veteran does not have hepatitis, or tuberculosis, as the 
result of his active military service from June 1975 to 
February 1976.


CONCLUSION OF LAW

The veteran does not have hepatitis, or tuberculosis, as the 
result of disease or injury that was incurred during his 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that internal correspondence from 
the RO dated in 2004 indicates that the Veteran's claims file 
had been lost, and had to be reconstructed.  The RO's March 
2005 rating decision further indicates that the Veteran had 
previously filed a claim for service connection for hepatitis 
that had been denied, and that this decision had not been 
appealed.  The RO stated that new and material evidence had 
not been received to reopen the claim for hepatitis.  
However, the claims file does not contain any rating decision 
dated prior to March 2005, let alone a rating decision which 
shows that VA has previously denied a claim for hepatitis.  

As there is an insufficient basis in the record to undertake 
a new and material analysis, see 38 C.F.R. § 3.156 (2008), 
and to ensure that no prejudice will accrue to the Veteran, 
the Board will therefore analyze the claim for hepatitis as a 
service connection claim.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Furthermore, the Board notes that three 
supplemental statements of the case, dated between 2006 and 
2008, have framed the issue as service connection for 
"hepatitis B."  However, the RO's March 2005 rating 
decision on appeal, as well as the August 2005 statement of 
the case, framed the issue as service connection for 
"hepatitis," i.e., without reference to any specific virus.  

In addition, the medical evidence contains evidence of 
hepatitis A, hepatitis B, and hepatitis C.  To ensure that no 
prejudice will accrue to the Veteran, the Board has 
interpreted the claim on appeal to include hepatitis A, 
hepatitis B, and hepatitis C, Id., and the use of the term 
"hepatitis" is intended to include all of three of these 
viruses.  

The Board apologizes for the loss of the Veteran's claims 
file.  However, it does appear that the Board has enough 
records to proceed regarding the Veteran's claims. 

The Veteran asserts that he has hepatitis, and tuberculosis, 
due to his service.  No specific arguments have been 
presented.  In his substantive appeal, received in October 
2005, the Veteran asserted that, "I feel and believe that 
this is a service connected disability because I didn't have 
these diseases before entering the service."  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1131.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  In addition, certain chronic diseases, including 
active tuberculosis, may be presumed to have been incurred 
during service if it became disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
See VBA Letter 211B (98-110), November 30, 1998.  

Population studies suggest hepatitis C 
can be sexually transmitted.  However, 
the chance for sexual transmission of 
[hepatitis C] is well below comparable 
rates for HIV/AIDS or hepatitis B 
infection. . . . The hepatitis B virus is 
heartier and more readily transmitted 
than [hepatitis C]. While there is at 
least one case report of hepatitis B 
being transmitted by an airgun injection, 
thus far, there have been no case reports 
of hepatitis C being transmitted by an 
airgun transmission.  The source of 
infection is unknown in about 10 percent 
of acute hepatitis C cases and in 30 
percent of chronic hepatitis C cases.  
These infections may have come from 
blood- contaminated cuts or wounds, 
contaminated medical equipment or multi-
dose vials of medications.  

The large majority of hepatitis C 
infections can be accounted for by known 
modes of transmission, primarily 
transfusion of blood products before 
1992, and injection drug use.  Despite 
the lack of any scientific evidence to 
document transmission of hepatitis C with 
airgun injectors, it is biologically 
plausible.

VBA Fast Letter 04-13 (June 29, 2004).  

The Veteran's service treatment reports include a November 
1975 examination report, and a separation examination report, 
dated in February 1976, which show that his lungs and chest, 
and abdomen and viscera, were clinically evaluated as normal, 
and that associated chest X-rays were normal.  Service 
treatment reports dated after active duty (apparently in 
association with Reserve or National Guard duty), dated 
between 1977 and 1978, include examination reports dated in 
November 1977 and March 1978, which also show that his lungs 
and chest, and abdomen and viscera, were clinically evaluated 
as normal, and that associated chest X-rays were normal, all 
providing evidence against these claims.   

The relevant post-service medical evidence consists of VA 
progress notes, dated between 1993 and 2008.  This evidence 
shows that in November 1993, he requested treatment for 
cocaine abuse.  He was noted to have an inability to abstain 
from alcohol and cocaine.  In July 1996, he was noted to have 
used cocaine three months before, and alcohol three days 
before.  An August 1996 report notes that he had been 
diagnosed with hepatitis C three months before, and that he 
"softens his report of cocaine use - probably cocaine 
dependent, in remission x 3 months."  A March 2002 report 
notes a previous positive test for hepatitis C in 1992.  
Reports, dated in June and July of 2004, note that the 
Veteran reported having received some shots for HAV/HBV 
(hepatitis A virus and hepatitis B virus), that he had 
received HBV shots in 2001, and contain an indication that he 
had tested positive for hepatitis C.  Reports dated 
thereafter note a PMH (past medical history) that includes 
cocaine abuse, alcohol abuse, and hepatitis C.  An April 2007 
report indicates that his urine had tested positive for 
cocaine.  Reports dated in October 2007 show that the Veteran 
reported that he had a history of at least one felony 
conviction related to drugs, that he stated that he had last 
used cocaine five months ago, but that he his urine had 
tested positive for cocaine that same month, to which he 
replied "second hand smoke."  These reports contain Axis I 
diagnoses of cocaine abuse, ETOH (alcohol) abuse, and rule 
out substance induced mood disorder.  

The Board finds that the preponderance of the evidence shows 
that the Veteran does not have tuberculosis.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 
1131, an appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation).  The Veteran is not shown to have been 
treated for tuberculosis during service, tuberculosis is not 
shown to have been manifested to a compensable degree within 
one year of separation from service, and there is no current 
competent evidence to show that the Veteran had tuberculosis.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The Board further finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for hepatitis.  The Veteran's service medical records do not 
show treatment for, or a diagnosis of, hepatitis.  The post-
service medical evidence shows that the Veteran has a long 
post-service history of high-risk behavior (cocaine abuse), 
with use noted as recently as October 2007.  Although it 
appears that the Veteran received treatment for hepatitis A 
or hepatitis B as recently as 2001, it does not appear that 
the Veteran currently has hepatitis A or hepatitis B.  
Gilpin.  In any event, there is no competent evidence of 
record which associates or indicates a connection between 
hepatitis A, hepatitis B, or hepatitis C, with any aspect of 
his service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Unlike varicose veins under Barr, or a dislocated shoulder 
under Jandreau, the issues on appeal are based on the 
contentions that hepatitis, and tuberculosis, are related to 
service, and these are not contentions capable of lay 
diagnosis.  See Espiritu; Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).  

Furthermore, when the Veteran's service treatment records are 
considered in conjunction with the post-service medical 
record (which indicates that the Veteran did not receive any 
relevant treatment during service, that hepatitis was first 
shown years after service, which does not contain competent 
evidence to show that the Veteran has tuberculosis, or that 
either hepatitis or tuberculosis was caused or aggravated by 
service), the Board finds that the medical evidence outweighs 
the Veteran's contentions that he has hepatitis and 
tuberculosis that are related to his service.  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
Veteran under the Veterans Claims Assistance Act of 2000 
(VCAA). A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the Veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in August 2004, the Veteran 
was notified of the information and evidence needed to 
substantiate and complete the claims.  The August 2004 VCAA 
notice complied with the requirement that the notice must 
precede the adjudication. 

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The Veteran was afforded sufficient 
notice in March 2006, and in any event, as the claims have 
been denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the Veteran's claims file.  In this regard, internal 
correspondence from the RO dated in 2004 indicates that the 
Veteran's claims file had been lost, and had to be 
reconstructed.  In a memorandum, dated in December 2004, the 
RO determined that the Veteran's service treatment reports 
were unavailable, and that any further attempts would be 
futile.  However, in October 2005, the Veteran submitted a 
number of service treatment reports.  The RO has also 
obtained VA medical records.  

The Veteran has not been afforded an examination, and 
etiological opinions have not been obtained.  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service treatment reports do not show any 
relevant treatment, there is no competent evidence to show 
that the Veteran has tuberculosis, hepatitis is first shown 
no earlier than 1992, which is about 17 years after 
separation from service, and there is no competent evidence 
to show that either of the claimed conditions are related to 
the Veteran's service.  Given the foregoing, the Board finds 
that the standards of McLendon have not been met.  See also 
38 C.F.R. § 3.159(c)(4) (2008); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board finds 
that the service and post-service medical record provides 
evidence against these claims.  The Board therefore concludes 
that decisions on the merits at this time do not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


